 



Exhibit 10.67
REYNOLDS AMERICAN INC.
[____________ __, 200_]
[Name]
[Street]
[City, State, Zip]
Re: Special Severance Benefits and Change of Control Protections
     As consideration for your entering into the Non-Competition, Non-Disclosure
of Confidential Information and Commitment to Provide Assistance Agreement,
attached hereto as Exhibit A and made a part of this document, you will be
eligible for special severance and certain change of control protections from
Reynolds American Inc. (the “Company”), the terms and conditions of which are
set forth below. This agreement will amend and supersede the prior letter
agreement regarding Special Severance Benefits and Change of Control
Protections, dated                        , _______, between you and the
Company, or an affiliate of the Company (the “Prior Agreement”) and any other
severance agreements entered into prior to the date hereof.

1.   Special Severance Benefits.

  (a)   If, during the course of your employment with the Company or any of its
affiliates, you incur a Separation from Service other than (1) by reason of
disability or death, (2) by the Company or any of its affiliates for Cause or
(3) by you without General Good Reason, you will receive:

  (i)   An amount equal to two (2) years’ pay (defined as base pay and target
bonus at the time of your Termination Date (as defined below)), payable as
follows:

(A) If your Termination Date occurs prior to January 1, 2010, such amount shall
be paid in cash to you in equal monthly installments (or more frequent
installments as determined by the Company) over the Severance Period (as defined
below) commencing on the last day of the month after the sixtieth (60th)
calendar day following the Termination Date (the “Payment Date”); or
(B) If your Termination Date occurs on or after January 1, 2010, such amount
shall be paid in cash to you in a single lump sum on your Payment Date.
For purposes of this agreement, (x) “Termination Date” means the date on which
you incur a Separation from Service in accordance with this Section 1(a)(i) and
(y) “Severance Period” means the three (3) year period





--------------------------------------------------------------------------------



 



following your Termination Date. A “Separation from Service” shall be deemed to
have occurred on the date on which the level of bona fide services reasonably
anticipated to be performed by you is forty-five percent (45%) or less of the
average level of bona fide services performed by you during the immediately
preceding thirty-six (36) month period (or your full period of service if you
have been providing services for less than thirty-six (36) months).

  (ii)   An amount equal to the matching contributions and/or retirement
enhancement contributions, if any, that would be contributed by the Company on
your behalf under the Company’s qualified defined contribution plan (the “CIP”)
and nonqualified defined contribution benefit plans assuming that (A) you had
continued to be employed as an active participant in the CIP throughout the
Severance Period, (B) your pay was equal to the amount determined in Section
1(a)(i) above and (C) you contributed in an amount that would have provided for
the maximum matching contributions during the Severance Period (without regard
to any amendment to the CIP made subsequent to your Termination Date which
reduces the matching contributions and/or retirement enhancement contributions
thereunder). The benefit described in this Section 1(a)(ii) shall be paid in
cash to you in a single lump sum on your Payment Date.     (iii)   If you are
eligible to participate in the Company’s defined benefit pension plan as of your
Termination Date, an additional pension benefit determined as if your employment
with the Company or an affiliated company had continued throughout the Severance
Period, and calculated as if your base pay and target bonus for such additional
period remained at the level in effect on your Termination Date, which benefit
shall be provided under and paid pursuant to the terms of the Company’s
qualified retirement plans to the extent permitted thereunder or under a
nonqualified plan established and maintained by the Company or an affiliated
company.     (iv)   Continuation of the coverage of you (and where applicable,
your eligible dependents) under the Company’s medical, life, dental and vision
insurance benefit plans until the end of the month in which your Severance
Period ends, at the same cost structure as active employees; provided, however,
that following your Termination Date you will be covered by the fully insured
medical, dental and vision plans maintained by the Company. Your required
payments, if any, towards the cost for such continuation coverage shall be made
on an after-tax basis.     (v)   If you are eligible for retiree health and life
insurance coverage on your Termination Date, additional age and service credit
towards eligibility for retiree health and life insurance coverage determined as
if your employment with the Company or an affiliated company had continued
throughout the Severance Period.

-2-



--------------------------------------------------------------------------------



 



  (vi)   If you participate in an executive supplemental payment plan on your
Termination Date, you will continue to receive the annual executive supplemental
payment that you were entitled to receive on your Termination Date until the end
of your Severance Period. Such annual payment shall be made (A) in January of
each year of the Severance Period if your Termination Date occurs prior to
January 1, 2010, or (B) in a single lump sum on your Payment Date if your
Termination Date occurs on or after January 1, 2010.     (vii)   If you are
eligible to participate in the Company’s MedSave Plan as of your Termination
Date, an amount equal to the contributions that would have been credited as
Company contributions to your notional account under the MedSave Plan assuming
that (A) you had continued to be employed as an active participant in the
MedSave Plan throughout the Severance Period and (B) the Company had credited
your notional account thereunder with the maximum amount of matching
contributions each year during the Severance Period, shall be paid in cash to
you in a single lump sum on your Payment Date.     (viii)   If you actively
participate in any of the Company’s voluntary, employee pay-all plans or
programs on your Termination Date, you may continue to participate in such plan
or program, pursuant to the terms and conditions set forth therein, until the
end of your Severance Period.     (ix)   These special severance benefits
replace any compensation or benefits under the Reynolds American Salary and
Benefits Continuation Program (“SBC”). It is intended that you will not receive
any less pay or benefits than provided under the SBC; provided, however, that
any payment or benefit provided under this Section 1(a) is conditioned upon your
execution of the release described in Section 3(a) and the expiration of any
applicable revocation period occurring on or before your Payment Date. In the
event that you do not execute the release described in Section 3(a), you will
not be entitled to any benefits under this agreement and will be entitled only
to those benefits provided under the SBC.     (x)   If you should die during
your Severance Period, any cash amounts under this Section 1(a) that remain
unpaid as of the date of your death shall be paid in cash to your estate in a
single lump sum within ninety (90) days following the date of your death,
provided that your estate shall not have the right to designate the payment
date.

  (b)   For purposes of this agreement, “Cause” means the occurrence of any one
or more of the following : (i) your criminal conduct; (ii) your deliberate and
continual refusal to perform employment duties on substantially a full time
basis; (iii) your deliberate and continual refusal to act in accordance with any
specific lawful instructions of an authorized officer or employee more senior
than you or a majority of the Board of Directors of the Company; or (iv) your
deliberate

-3-



--------------------------------------------------------------------------------



 



      misconduct which could be materially damaging to the Company or any of its
business operations without a reasonable good faith belief by you that such
conduct was in the best interests of the Company. A termination of employment
shall not be deemed for Cause hereunder unless the senior human resources
executive of the Company (or the Chief Executive Officer of the Company, in the
case of the termination of employment of the senior human resources executive of
the Company) shall confirm that any such termination of employment is for Cause.
Any voluntary termination of employment by you in anticipation of an involuntary
termination of employment for Cause shall be deemed to be a termination of
employment for Cause.

  (c)   Notwithstanding any provision to the contrary contained herein, in the
event that you are deemed to be a “specified employee” on your Termination Date,
determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder ((“Section 409A”) and (the “Code”),
respectively), and if any portion of the payments or benefits to be received by
you upon separation from service would constitute a “deferral of compensation”
subject to Section 409A, then to the extent necessary to comply with
Section 409A, amounts that would otherwise be payable pursuant to this agreement
during the six-month period immediately following your Termination Date and
benefits that would otherwise be provided pursuant to this agreement during the
six-month period immediately following your Termination Date will instead be
paid or made available on the earlier of (i) within ten (10) days following the
first business day of the seventh month after your Termination Date, provided
that you shall not have the right to designate the payment date; or (ii) your
death.     (d)   For purposes of this agreement, “General Good Reason” means the
occurrence of one (1) or more of the following events:

  (i)   the total amount of your base salary and targeted awards under the
Company’s Long-Term Incentive Plan (the “ LTIP”) and the Company’s Annual
Incentive Award Plan (the “AIAP”), or successor plans, is at any time reduced by
more than twenty percent (20%) without your consent; provided, however, that
nothing herein will be construed to guarantee your target award if performance
is below target;     (ii)   your responsibilities are substantially reduced in
importance without your consent; or     (iii)   you are at any time required as
a condition of continued employment to become based at any office or location
more than the minimum number of miles required by the Internal Revenue Service
for you to claim a moving expense deduction, from your then current place of
employment without your consent, except for travel reasonably required in the
performance of your responsibilities.

-4-



--------------------------------------------------------------------------------



 



      Unless you provide written notification of your non-consent to any of the
events described in (i), (ii) or (iii) above within ninety (90) days after the
occurrence of any such event, you will be deemed to have consented to the
occurrence of such event or events and no General Good Reason will exist. If you
provide written notice of your non-consent to any of the events described in
(i), (ii) or (iii) above within ninety (90) days after the occurrence of any
such events, your employment by the Company or any of its affiliates will be
deemed to have been terminated for General Good Reason ninety (90) days after
receipt of such written notice by the Company or any of its affiliates.

  (e)   Each payment and each provision of benefits pursuant to this Section 1
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A.

2.   Change of Control. In the event of a Change of Control of the Company (as
such Change of Control is defined in the LTIP), or any successor plan, the
following will occur:

  (a)   The Company will hold you harmless from any golden parachute tax imposed
by any federal, state or local taxing authority as a result of any payments made
by the Company or any of its affiliates. In the event that it is determined that
any payment or distribution by the Company or any of its affiliates to or for
you (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then you will be entitled to
receive from the Company or any of its affiliates an additional payment (an
“Excise Tax Adjustment Payment”) in an amount such that after payment by you of
all applicable federal, state and local taxes (computed at the maximum marginal
rates and including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Excise Tax Adjustment
Payment, you retain an amount of the Excise Tax Adjustment Payment equal to the
Excise Tax imposed upon the Payments. You agree to cooperate fully with the
Company and its affiliates in any protester appeal by the Company or any of its
affiliates in the event of the imposition of any golden parachute tax. Such
Excise Tax Adjustment Payment shall be made no later than December 31 of the
year following the year in the which you incur the Excise Tax. Any expenses,
including interest and penalties assessed on the Excise Tax described in this
Section 2(a), incurred by you shall be reimbursed promptly after you submit
evidence of the incurrence of such expenses, which reimbursement in no event
will be later than December 31 of the year following the year in the which you
incur the expense, provided that in no event will the amount of expenses
eligible for reimbursement in one year affect the amount of expenses to be
reimbursed, or in-kind benefits to be provided, in any other taxable year. Each
provision of reimbursements pursuant to this Section 2(a) shall be considered a
separate payment and not one of a series of payments for purposes of
Section 409A.

-5-



--------------------------------------------------------------------------------



 



  (b)   If your employment is terminated without Cause following such Change of
Control, the Company or any of its affiliates will pay to you as incurred all
legal and accounting fees and expenses incurred by you as a result of such
termination (including all such fees and expenses, if any, in seeking to obtain
or enforce any right or benefit provided by any compensation-related plan,
agreement or arrangement of the Company or any of its affiliates), unless your
claim is found by an arbitral tribunal of competent jurisdiction to have been
frivolous. Any such payments shall be made no later than December 31 of the year
following the year in the which you incur the expenses, provided that in no
event will the amount of expenses eligible for reimbursement in one year affect
the amount of expenses to be reimbursed, or in-kind benefits to be provided, in
any other taxable year. Each provision of reimbursements pursuant to this
Section 2(b) shall be considered a separate payment and not one of a series of
payments for purposes of Section 409A.     (c)   During the 24-month period
following a Change of Control, you will be entitled to terminate your employment
for Change of Control Good Reason and receive the severance benefits set forth
in Section 1 of this agreement as if you had incurred a Separation from Service
other than for Cause.     (d)   For purposes of this agreement, “Change of
Control Good Reason” means, without your express written consent, any of the
following events occurring after a Change of Control:

  (i)   a material reduction in your duties, a material diminution in your
position or a material adverse change in your reporting relationship from those
in effect immediately prior to the Change of Control;     (ii)   a reduction in
your pay grade or bonus opportunity as in effect immediately prior to the Change
of Control or as the same may thereafter be increased from time to time during
the term of this agreement;     (iii)   the failure to continue in effect any
compensation plan in which you participate at the time of the Change of Control,
including but not limited to the LTIP and AIAP, or any substitute plans adopted
prior to the Change of Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan providing you with substantially similar
benefits) has been made with respect to such plan in connection with the Change
of Control, or the failure to continue your participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of your participation relative to other participants, as existed
at the time of the Change of Control;     (iv)   the taking of any action which
would directly or indirectly materially reduce any of the benefits to be
provided to you under the retirement or savings plans of the Company or any of
its affiliates (unless such reduction is required by law) or deprive you of any
material fringe

-6-



--------------------------------------------------------------------------------



 



      benefit enjoyed by you at the time of the Change of Control, or the
failure to provide you with the number of paid vacation days to which you are
entitled on the basis of your employer’s practice with respect to you as in
effect at the time of the Change of Control;

  (v)   any material breach by the Company or its affiliates of any provision of
this agreement or any other of your contractual arrangements with the Company or
its affiliates; or     (vi)   requiring you to be become based at any office or
location more than the minimum number of miles required by the Code for you to
claim a moving expense deduction, from the office or location at which you were
based immediately prior to such Change of Control, except for travel reasonably
required in the performance of your responsibilities.

3.   Miscellaneous.

  (a)   In further consideration for these special severance and change of
control benefits, and should an involuntary termination of your employment ever
occur, the Company will expect your cooperation in transitioning your
responsibilities, and, prior to the 60th day following your Termination Date,
you will execute a letter containing a release of claims and a reaffirmation of
your Non-Competition, Non-Disclosure of Confidential Information and Commitment
to Provide Assistance Agreement each in a form reasonably satisfactory to the
Company and any period for revocation will have expired.     (b)   You
acknowledge and agree that nothing contained in this agreement obligates the
Company or any one of its affiliates (i) to employ you for any specific term or
(ii) to grant you any short-term or long-term incentive awards under the plans
and programs of the Company or any of its affiliates.     (c)   To the extent
applicable, it is intended that this agreement comply with the provisions of
Section 409A. This agreement shall be administered in a manner consistent with
this intent. References to Section 409A shall include any proposed, temporary or
final regulation, or any other guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service.    
(d)   This agreement may not be modified, amended or waived in any manner other
than by an instrument in writing signed by you and the Company.     (e)   This
agreement, including the Non-Competition, Non-Disclosure of Confidential
Information and Commitment to Provide Assistance Agreement attached hereto as
Exhibit A, shall be governed, controlled and determined in accordance with the
applicable provisions of federal law and, to the extent not preempted by federal
law, the laws of the State of North Carolina, without regard to the conflicts of
law rules of such state.

-7-



--------------------------------------------------------------------------------



 



  (f)   The Company may withhold from any amounts payable under this agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling.

-8-



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms of this agreement by signing
this agreement below and returning it to the Company. A copy will be provided to
you.

            REYNOLDS AMERICAN INC.
      By:           Its: Senior Vice President Human Resources             

          Accepted and agreed to as of this ___day


of                                         , 2007
            [Employee]           

-9-



--------------------------------------------------------------------------------



 



         

Exhibit A
[Form of Non-Disclosure/ Non-Competition Agreement]

